12 F.3d 1103
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Gary NYBERG, Appellant,v.Alex S. HOLBERT, Lt. Col., Squadron Commander, 319th MSS,Grand Forks Air Force Base, and Representative of the UnitedStates Air Force;  William Clinton, Commander in Chief ofthe United States Armed Forces, Appellees.
No. 93-2126ND.
United States Court of Appeals,Eighth Circuit.
Submitted:  December 6, 1993.Filed:  December 14, 1993.

Before FAGG, BOWMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
Gary Nyberg appeals the district court's denial of his 28 U.S.C. Sec. 2241 habeas petition seeking Nyberg's release from United States Air Force service.  Five days before Nyberg was scheduled for early separation, an officer telephoned Nyberg to notify him that his separation was revoked.  Although the officer later confirmed the verbal order in writing, the written order did not reference the verbal order as required by Air Force Regulation (AFR) 10-7, p 1-15.  Nyberg contends the officer's failure to comply with this regulation violated his due process rights.  We disagree.  Because the officer's error does not rise to constitutional dimensions, see Smith v. United States, 19 Cl. Ct.


2
19, 24-25 (1989) (holding AFR 10-7 is advisory and does not provide unequivocal procedural protections or rights to military personnel), aff'd, 914 F.2d 271 (Fed.  Cir. 1990) (table), Nyberg is not entitled to habeas relief,  see Dodson v. Zelez, 917 F.2d 1250, 1252 (10th Cir. 1990).  Thus, we affirm the district court.


3
A true copy.

Attest:

4
CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.